DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-18 in the reply filed on 09/08/2021 is acknowledged.  Withdrawal of Claim 19, in the reply filed by the Applicant on 09/08/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 09/04/2019 and 03/01/2021 were considered by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 2-5, 8-9, 12-14, and 17-18, the term “about” renders the claims indefinite.  It is unclear as to what constitutes being “about” a certain value or range, and what does not; namely, what tolerances constitute an object to be “about 228 mm to about 249 mm” and what does not.  Therefore, the metes and bounds of the claims are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean a tolerance of 30% in terms of the term “about”.

	In regards to Claims 1, 6-7, 9-11, 15, and 18, the terms “torque tube portion”, “front inner boss”, “radiused intersection”, “curved intersections”, “curved portion connecting two linear portions”, and “inner radius” render the claims indefinite.  It is unclear as to what feature with what morphology and shape constitute these terms in three dimensions in regards to the excavator bucket and integrally cast hinge for a bucket, and what does not.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the features of the terms.

In addition to the rejections set forth above, Claims 2-18 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable Japanese Patent Application Publication No. JP 2005-090052 (Iihama).
In regards to Claims 1 and 11, Iihama discloses an excavator bucket (11, Figures 3-5) comprising a first side plate 14, a second side plate 15 spaced apart from the first side plate, a support plate extending between and welded to the first side plate and the second side plate, a wrapper having an upper edge, a first side edge, a second side edge, and a curved heel portion, the upper edge welded to the support plate, the first side edge welded to the first side plate, and the second side edge welded to the second side plate, a first torque tube portion welded to the first side plate and support plate, a second torque tube portion welded to the second side plate and the support plate, and an integrally cast hinge positioned between and welded to the first torque tube and second torque tube, the hinge assembly comprising: a first hinge plate 23, a second hinge plate 24 spaced apart from the first hinge plate, and a third torque tube portion 22 extending between the first and second hinge plate, wherein the first hinge is weldlessly connected to the third torque tube portion and the second hinge plate is weldlessly connected to the third torque tube portion (instant Claims 1, 10, and 11).  
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  Therefore, one of ordinary skill in the art would find it obvious to set holes based on component sizes and dimensions.

In regards to Claims 6-7 and 15-16, Iihama teaches an outer boss around the forward pin bore of 24A in Figure 3 – corresponding to a front outer and inner boss as claimed in instant Claims 6-7 and 15-16.

In regards to Claims 9 and 18, the terms “curved portion connecting two linear portions”, and “inner radius”, as discussed above, render the claims indefinite and no prior art can be applied to the aforementioned limitations of the claims.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 8,069,593 (McClallen) teaches an excavator bucket top assembly can be completed as an assembly before being attached to other components to form an excavator bucket, wherein the top assembly includes a flat bottom plate and a top .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784